Opinion issued October 31, 2002









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00467-CV
____________

KENNETH W. SMITH,  Appellant

V.

THE STATE OF TEXAS,  Appellee



On Appeal from the Probate Court No. 3
Harris County, Texas
Trial Court Cause No. 98,719



O P I N I O N
 This is an appeal from a judgment signed April 16, 2002.  The record was due
June 17, 2002.  The clerk's record has been filed, but appellant has not paid for the
reporter's record.  On September 19, 2002, we ordered that the appeal would be
considered and decided on those issues not requiring a reporter's record for a
decision.  We ordered appellant's brief to be filed by October 19, 2002.  The time for
its filing has expired and appellant has not filed his brief.
	We dismiss appellant's appeal for want of prosecution. 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.